United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-2259
                       ___________________________

                            Randall Thomas McArty

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

             State of Arkansas; Arkansas Department of Correction

                           lllllllllllllllllllll Defendants

William Straughn, Mr., Warden, ADC, Tucker Max; Steve Outlaw, Mr., Assistant
 Warden, ADC, Tucker Max; Williams, Mr., Building Major, ADC, Tucker Max;
Callaway, Sergeant of Building, ADC, Tucker Max; Adkins, Sergeant of Building,
                               ADC, Tucker Max

                    lllllllllllllllllllll Defendants - Appellees

Katina Owens, Corporal, ADC, Tucker Max; D. Cook, Field Major, ADC, Tucker
        Max; Jenkins, Mrs., Classification Officer, ADC, Tucker Max

                           lllllllllllllllllllll Defendants
                                   ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                        Submitted: November 24, 2015
                          Filed: December 4, 2015
                               [Unpublished]
                               ____________
Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Arkansas inmate Randall McArty appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action in which he claimed that
defendants failed to protect him from an attack by another inmate. Upon careful de
novo review, see Paine v. Jefferson Nat. Life Ins. Co., 594 F.3d 989, 991-92 (2010),
we conclude, for the reasons explained by the district court, that defendants were not
deliberately indifferent to a serious risk to McArty’s safety, see Tucker v. Evans, 276
F.3d 999, 1001 (8th Cir. 2002). Accordingly, the judgment of the district court is
affirmed. See 8th Cir. R. 47B.2
                        ______________________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.
      2
        We do not consider the dismissal of certain claims and defendants for failure
to state a claim and failure to exhaust administrative remedies because McArty did
not raise these issues in his brief. See Jasperson v. Purolator Courier Corp., 765 F.2d
736, 740-41 (8th Cir. 1985).


                                         -2-